DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claims 3 and 16 are objected to because of the following informalities:  a period should be added to the end of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the second position" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, “the second position” will be treated as the deployed configuration. 
Claim 14 is also rejected due to its dependency upon a rejected claim.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 21 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The language of claim 21 restates language already presented in independent claim 15 (lines 11-12), from which claim 21 depends. Therefore, claim 21 does not further limit claim 15.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Glenn (US 2007/0232997) in view of Kerr (US 2006/0129134).
Regarding claim 2, Glenn discloses a catheter anchor device (retainer 10) for securing a position of a catheter (catheter 20) relative to a percutaneous opening (incision I) in a skin layer (skin S) occupied by the catheter (Fig. 2), comprising:
a proximal end (Fig. 3; end near 78), a distal end (Fig. 3; end near 42), and a length extending therebetween (Fig. 3; length of retainer 10 between end near 78 and end near 42); 
a catheter engagement body (fixed sleeve 40) configured to releasably secure with a catheter [0056 – fixed sleeve 40 is…removably attachable to the catheter 20]; 
a subcutaneous anchor mechanism (wings 60) having first and second flexible [0067 – expanded configuration is achieved with movement of the tip hinges 68 of the wings 60; hinges continually bend to permit the wings to transition from one configuration to another configuration; therefore, at least the hinges are flexible] anchors (Fig. 1 below) that are adjustable to a deployed configuration (Fig. 2) in which the first and second flexible anchors are configured to abut an underside of the skin layer in a 
an actuator (sliding sleeve 50) adjustable relative to the distal end between a first position and a second position to shift the first and second anchors to the deployed configuration [0048 – sliding sleeve 50 can slide along the catheter 20 to cause the wings 60 to transition from the collapsed configuration to the expanded configuration], the first and second anchors (60) located closer to the actuator (50) than to the distal end when in the deployed configuration (Fig. 2).

    PNG
    media_image1.png
    433
    342
    media_image1.png
    Greyscale

Glenn fails to disclose a subcutaneous cuff device coupled to the catheter engagement body at a location along the catheter engagement body that is distal of the first and second flexible anchors, the subcutaneous cuff device configured to receive ingrowth of bodily tissue when disposed in the subcutaneous region, wherein the 
However, Kerr teaches a catheter assembly (10) comprising a catheter that is implanted for an extended period of time [0003] wherein the catheter has a subcutaneous cuff device (cuff 26) coupled to a catheter engagement body (tube 20) at a location along the catheter engagement body that is distal of first and second flexible anchors (Fig. 1A) [0056 – polyester cuff 26…is disposed near the distal end of the tube 24], the subcutaneous cuff device configured to receive ingrowth of bodily tissue when disposed in the subcutaneous region [0056 – polyester cuff 26…is configured to promote the growth of scar tissue that will hold catheter assembly 10 in place in the subcutaneous tunnel], wherein the subcutaneous cuff device is positioned closer to the distal end of the catheter anchor device than to the proximal end of the catheter anchor device (Fig. 1A).
Given the teachings of Kerr, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the catheter anchor device of Glenn with a subcutaneous cuff device that is positioned closer to the distal end of the catheter anchor device and distal of the first and second flexible anchors, since doing so would effectively provide a semi-permanent anchoring of the catheter [0009].
Regarding claim 3, Glenn in view of Kerr discloses the device of claim 2, wherein when the catheter (Glenn, 20) is moved through the percutaneous opening (I) in the skin layer (S), a cuff-to-tip distance between the subcutaneous cuff device (Kerr, 26) and a distal tip (Glenn, 28) of the catheter is manually selectable [Glenn, 0072 – 
Regarding claim 4, Glenn in view of Kerr discloses the device of claim 2, wherein a distance between the actuator and the first and second flexible anchors when in the deployed configuration (Glenn, Fig. 5; distance of inner end 52 of sliding sleeve 50 from link 62 extending from hinge 66) is less than a distance between the subcutaneous cuff device and distal end (Kerr, Fig. 1A; distance between subcutaneous cuff device 26 and distal end 24).
Regarding claims 5 and 6, Glenn in view of Kerr discloses the device of claim 2, but fails to disclose wherein the catheter engagement body has a tapered region that tapers towards the distal end and wherein the subcutaneous cuff device is located on the tapered region.
However, Kerr teaches a catheter engagement body (hub 80) as shown in the embodiment of Figures 9 and 10, wherein the catheter engagement hub has a tapered region that tapers towards the distal end (Fig. 9; 84), wherein the subcutaneous cuff device (cuff 90) is located on the tapered region (Fig. 9; cuff 90 fits into notch 88) [0064 – cuff 90…can be pressed over the distal end 84 of the hub 80 and forcibly retained in the notch 88].
Given the teachings of Kerr, it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the device of Glenn in view of Kerr to have a tapered region towards the distal end and the subcutaneous cuff device located on the tapered region, since doing so would effectively ensure that the distal end of the 
Regarding claim 7, Glenn in view of Kerr discloses the device of claim 2, wherein the subcutaneous cuff device (Kerr, 26) is coupled to the catheter engagement body (Glenn, 40) at a position (Fig. 6; portion of fixed sleeve near 43) such that the subcutaneous cuff device is configured to reside in the subcutaneous region along the underside of the skin layer while at least a proximal portion (Fig. 6; portion near 40) of the catheter engagement body resides external to the skin layer (the portion of the fixed sleeve 40 containing the subcutaneous cuff device is capable of residing under the skin layer while a proximal portion of the fixed sleeve stays outside the skin layer).
Regarding claims 8 and 9, Glenn in view of Kerr discloses the device of claim 2, wherein the catheter engagement body (Glenn, 40) comprises a sleeve body (Glenn, Fig. 4 below), wherein the sleeve body comprises a lumen configured to receive the catheter [0057 – fixed sleeve 40 includes an attachment surface 42 which is preferably generally cylindrical and has a diameter which can receive a portion of the catheter 20].

    PNG
    media_image2.png
    175
    416
    media_image2.png
    Greyscale

Regarding claim 10, Glenn in view of Kerr discloses the device of claim 2, wherein at least a portion of the catheter engagement body (Glenn, 40) is configured to adjust from a first position (Glenn, Fig. 3; position of fixed sleeve 40 relative to sliding 
Regarding claims 11 and 12, Glenn in view of Kerr discloses the device of claim 2, wherein the subcutaneous cuff device (Kerr, 26) inhibits migration of infection when the subcutaneous cuff device is embedded in the subcutaneous region along the underside of the skin layer and wherein the subcutaneous cuff device is configured to receive the ingrowth of bodily tissue over a period of time so as to inhibit migration of infection from outside the skin and into a blood stream [Kerr, 0056 – cuff 26…is configured to promote the growth of scar tissue that will hold a catheter assembly in place in the subcutaneous tunnel in the patient; cuff is configured to receive ingrowth of bodily tissue, therefore, it will inhibit the migration of infection from outside the skin into the blood stream].
Regarding claim 13, Glenn in view of Kerr discloses the device of claim 2, wherein the catheter engagement body (Glenn, 40) includes a gripper portion (Glenn, teeth 44) that is adjustable to frictionally engage at least a portion of an outer circumferential surface of the catheter [Glenn, 0058 – teeth 44 engage the wall 24 of the catheter 20].

Regarding claim 15, Glenn discloses a catheter anchor device (retainer 10) for securing a position of a catheter (catheter 20) relative to a percutaneous opening (incision I) in a skin layer (skin S) occupied by the catheter (Fig. 2), comprising:
a proximal end (Fig. 3; end near 78), a distal end (Fig. 3; end near 42), and a length extending therebetween (Fig. 3; length of retainer 10 between end near 78 and end near 42); 
a catheter engagement body (fixed sleeve 40) configured to releasably secure with a catheter [0056 – fixed sleeve 40 is…removably attachable to the catheter 20]; 
a subcutaneous anchor mechanism (wings 60) having first and second flexible [0067 – expanded configuration is achieved with movement of the tip hinges 68 of the wings 60; hinges continually bend to permit the wings to transition from one configuration to another configuration; therefore, at least the hinges are flexible] anchors 
an actuator (sliding sleeve 50) adjustable relative to the distal end between a first position and a second position to shift the first and second anchors to the deployed configuration [0048 – sliding sleeve 50 can slide along the catheter 20 to cause the wings 60 to transition from the collapsed configuration to the expanded configuration], wherein when in the deployed configuration a distance between the actuator (50) and the first and second flexible anchors (Glenn, Fig. 5; distance of inner end 52 of sliding sleeve 50 from link 62 extending from hinge 66) is less than a distance between a subcutaneous cuff device and the distal end, and the first and second anchors (60) located closer to the actuator (50) than to the distal end when in the deployed configuration (Fig. 2).

    PNG
    media_image1.png
    433
    342
    media_image1.png
    Greyscale

Glenn fails to disclose a subcutaneous cuff device coupled to the catheter engagement body at a location along the catheter engagement body that is distal of the first and second flexible anchors, the subcutaneous cuff device configured to receive ingrowth of bodily tissue when disposed in the subcutaneous region, wherein the subcutaneous cuff device is positioned closer to the distal end of the catheter anchor device than to the proximal end of the catheter anchor device and distal of the first and second flexible anchors.
However, Kerr teaches a catheter assembly (10) comprising a catheter that is implanted for an extended period of time [0003] wherein the catheter has a subcutaneous cuff device (cuff 26) coupled to a catheter engagement body (tube 20) at a location along the catheter engagement body that is distal of first and second flexible anchors (Fig. 1A) [0056 – polyester cuff 26…is disposed near the distal end of the tube 
Given the teachings of Kerr, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the catheter anchor device of Glenn with a subcutaneous cuff device that is positioned closer to the distal end of the catheter anchor device and distal of the first and second flexible anchors, since doing so would effectively provide a semi-permanent anchoring of the catheter [0009].
Regarding claim 16, Glenn in view of Kerr discloses the device of claim 2, wherein when the catheter (Glenn, 20) is moved through the percutaneous opening (I) in the skin layer (S), a cuff-to-tip distance between the subcutaneous cuff device (Kerr, 26) and a distal tip (Glenn, 28) of the catheter is manually selectable [Glenn, 0072 – catheter 20 is first threaded through the fixed sleeve 40 and sliding sleeve 50 of the retainer 10 until catheter 20 is positioned where desired within the fixed sleeve 40]
Regarding claims 17 and 18, Glenn in view of Kerr discloses the device of claim 2, but fails to disclose wherein the catheter engagement body has a tapered region that tapers towards the distal end and wherein the subcutaneous cuff device is located on the tapered region.
However, Kerr teaches a catheter engagement body (hub 80) as shown in the embodiment of Figures 9 and 10, wherein the catheter engagement hub has a tapered 
Given the teachings of Kerr, it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the device of Glenn in view of Kerr to have a tapered region towards the distal end and the subcutaneous cuff device located on the tapered region, since doing so would effectively ensure that the distal end of the catheter can be positioned precisely and that the cuff can be disposed at the preferred position for anchoring in the tunnel [0064].
Regarding claim 19, Glenn in view of Kerr discloses the device of claim 2, wherein the subcutaneous cuff device (Kerr, 26) is coupled to the catheter engagement body (Glenn, 40) at a position (Fig. 6; portion of fixed sleeve near 43) such that the subcutaneous cuff device is configured to reside in the subcutaneous region along the underside of the skin layer while at least a proximal portion (Fig. 6; portion near 40) of the catheter engagement body resides external to the skin layer (the portion of the fixed sleeve 40 containing the subcutaneous cuff device is capable of residing under the skin layer while a proximal portion of the fixed sleeve stays outside the skin layer).
Regarding claim 20, Glenn in view of Kerr discloses the device of claim 2, wherein at least a portion of the catheter engagement body (Glenn, 40) is configured to adjust from a first position (Glenn, Fig. 3; position of fixed sleeve 40 relative to sliding sleeve 50) to a second position (Glenn, Fig. 6; position of fixed sleeve 40 relative to sliding sleeve 50) so as to simultaneously shift the first and second flexible anchors to 
Regarding 21, see claim 15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENG LEE whose telephone number is (571)270-3662.  The examiner can normally be reached on Monday, Tuesday and Wednesday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/WL/Examiner, Art Unit 3783
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783